Citation Nr: 0916744	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 
1969.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

For the entire period of the claim, gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes (DCs) identify the various disabilities.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

In this case, throughout the rating period on appeal, the 
Veteran has been assigned a 70 percent rating for PTSD.  He 
contends that his symptoms, particularly that of the 
inability to tolerate the presence of people, is of such 
severity as to warrant an increased rating.

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 100 percent rating, the evidence 
must show total occupational and social impairment due to 
such symptoms as the following: 

*	Gross impairment in thought 
processes or communication; 
*	Persistent delusions or 
hallucinations; 
*	Grossly inappropriate behavior;
*	Persistent danger of hurting self or 
others; 
*	Intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene);
*	Disorientation to time or place; 
*	Memory loss for names of close 
relatives, own occupation, or own 
name. 

After a thorough review of the entire claims file, the Board 
finds that the Veteran does not meet the criteria for an 
increase to a 100 percent rating.  In this regard, the Board 
notes that the evidence is absent any reference to gross 
impairment of his thought processes or communication.  In 
fact, in August 2006, the VA examiner noted that the 
Veteran's thought process and content was normal.  Moreover, 
Vet Center treatment reports reflect no evidence of a thought 
disorder or disorganized thinking. 

Next, the Board notes that the April 2008 VA examiner 
affirmatively indicated the Veteran did not suffer from 
persistent delusions or hallucinations.  These were also 
expressly denied in his Vet Center treatment reports.  
Additionally, the Board notes that the evidence is absent any 
notes of grossly inappropriate behavior.  The evidence 
reflects one arrest approximately 35 years ago and three 
incidents at work that resulted in discipline but no other 
inappropriate behavior, much less "grossly" inappropriate 
behavior has been presented. 

Next, in a January 2007 VA treatment record, the psychiatrist 
noted that the Veteran was not suicidal or homicidal.  
However, in a December 2007 Vet Center treatment record, he 
reported that he wanted to "hurt a guy at work,"  and, the 
April 2008 VA examiner noted that he attempted suicide once 
in the 1980's and frequently had suicidal ideations but he 
did not show any homicidal ideations.  

Also, with regard to the Veteran's claim of road rage and 
road rage outbursts, although ideations as mentioned were 
noted, there appear to have been no actual attempts made to 
harm another individual.  Because there was only one record 
over the span of three years of treatment showing a desire to 
harm (and not kill) another person and only one suicide 
attempt, from twenty years ago, the Board finds that he is 
not a persistent danger to himself or others. 

Further, the April 2008 VA examination indicates that the 
Veteran was able to perform functions of basic daily living 
including maintaining personal hygiene, dressing 
appropriately, working full time and living independently, 
although he did not drive and had an inability to engage in 
recreational and leisure activities.  Therefore, the Board 
finds that he does not have an intermittent inability to 
perform daily activities. 

Next, a January 2008 VA treatment record indicated that the 
Veteran was "well oriented to place, person and time" and 
the Vet Center treatment reports likewise demonstrated that 
he was oriented to time, place and person.  Therefore, the 
Board finds that this criterion has not been shown.  
Moreover, the Board finds that the Veteran does not exhibit 
memory loss for names of close relatives, own occupation, or 
his own name.  In fact, Vet Center treatment reports reflect 
"normal" memory function, and a January 2008 VA treatment 
report noted no memory defects. 

Next, the Board has considered the Global Assessment of 
Functioning (GAF), a scale used by mental health professional 
and reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM-IV)).

In this case, the evidence of record demonstrates GAF scores 
ranging from 45 in August 2006 to 58 in April 2008, with an 
average of 51.5.  A score of 51-60 illustrates "[m]oderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers)."  See DSM-IV.  Thus, in 
addition to the specific symptomatology discussed above, the 
Board finds that the reported GAF scores do not support a 100 
percent rating.

In consideration of the above, the Board does not find that a 
100 percent evaluation is warranted.  While the Veteran's 
symptoms cause serious impairment, they do not cause the 
impairments contemplated by the 100 percent rating criteria.  

The evidence does not show that he experiences gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  

Hence, a 100 percent rating is not warranted at this time and 
the Board finds that the Veteran's PTSD has manifested 
symptomatology that more nearly approximates the criteria for 
a disability rating of 70 percent under DC 9411.

The Board has considered the Veteran's statements in support 
of his claim.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
PTSD is not the type of disorder that a lay person can 
provide competent evidence on questions of diagnosis and 
severity.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
PTSD; however, disability ratings are made by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the Veteran's assessment of the severity of his 
disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

In this case, hospitalization has not been shown with regard 
to the Veteran's PTSD. Further, although he works alone, the 
evidence does not indicate that his disability has resulted 
in any occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. §3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extra-schedular evaluation is not warranted 
in this case.

In conclusion, the Board finds that the Veteran's symptoms do 
not more nearly approximate the criteria for a disability 
rating of 100 percent.  As the preponderance of evidence is 
against his claim, the appeal is denied.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, §5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  He was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in July 2006. 

The Board acknowledges that the VCAA letter sent to the 
Veteran in July 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the July 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his PTSD worsened in severity, including descriptions of 
his symptoms, severity and duration of the symptoms, and 
their impact on his employment.  Additionally, a December 
2007 statement of the case (SOC) and April 2008 supplemental 
statement of the case (SSOC) informed him of the specific 
rating criteria used for the evaluation of his claim.  

The SOC advised him of the rating considerations of 38 C.F.R. 
§ 4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate mental disorders, including the specific 
criteria for the various ratings.  

The SSOC explained in detail why he was granted a 70 percent 
rating and not the next higher 100 percent rating, listing 
the criteria for the next higher rating. Additionally, the 
SSOC and included a note referencing Vasquez-Flores and 
instructed him to submit any further support for the nature, 
duration, severity of his symptoms and their impact on his 
employment and daily life.  Based on the evidence above, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in September 
2006, he submitted a report from his Vet Center readjustment 
counseling therapist in support of his claim for an increase.  
Furthermore, on his Appeal Form 9, he stated that his PTSD 
was worse than stated by the RO and warranted a higher 
rating.

In the most recent VA examination, he reported frequent panic 
attacks, avoidance of people, isolation, depression, mood 
swings, irritability, and anger.  There are the types of 
criteria used to evaluate PTSD and reflect his actual 
knowledge of what is needed to support his claim.  Further, 
he had undergone various psychological tests and evaluations, 
providing him with information on what was used to evaluate 
his claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and Vet Center treatment records.  In addition, the 
Veteran was afforded VA PTSD medical examinations in August 
2006 and April 2008.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


